Citation Nr: 1138729	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  04-35 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Brian M. Kramer, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefit sought on appeal. 

In an April 2007 decision, the Board denied the Veteran's claim for service connection for a spine disability.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, a February 2009 Order of the Court remanded the claim for readjudication in accordance with the Joint Motion for Remand.  In September 2009, the claim was remanded by the Board for further development.  In March 2010, the Board again denied the Veteran's claim for service connection for a spine disability.  The Veteran again appealed the Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, a March 2011 Order of the Court remanded the claim for readjudication in accordance with the Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claim.

The Veteran, in written statements and hearing testimony before the RO, contends that his current low back disability is the result of a back injury in service that occurred when he fell down some wet stairs.  He asserts that he has experienced low back symptoms ever since that injury.  He states that after separation from service in June 1971, he self-treated with over-the-counter pain medication for his back symptoms and did not seek treatment because he just dealt with it himself so that he could go to work the next day.  However, following reinjury to his low back at work in 1981, he began receiving treatment for his back and has continued to experience low back and leg pain since that time.

The Veteran's service medical records show that in March 1970, while lifting a heavy box, his back suddenly hurt.  He complained of pain in the small of his back.  The Veteran was found to have full range of motion, and no diagnosis was given.  Thereafter, he sought treatment for low back pain in April 1970, December 1970, April 1971, and May 1971, at which time he was diagnosed with a low back strain.  However, separation examination in May 1971 was negative for complaints relating to the spine, and, following clinical evaluation, the Veteran's spine was found to have no abnormalities.

Post-service private medical records, VA medical records, and Social Security Administration (SSA) records dated from June 1981 to May 2003 show intermittent treatment of the Veteran's lumbar spine, thoracic spine, and cervical spine, and ongoing complaints of low back pain, neck pain, shoulder pain, and pain radiating to the lower extremities.  Significantly, those records indicate an onset of low back symptoms in March 1981, at which time the Veteran sustained injury to his low back at work.  Those records are negative for references to back pain prior to the March 1981 work injury.  SSA records also show that the Veteran was determined to be totally disabled due to his back disability following a December 1981 back surgery resulting from the April 1981 work injury. 

The Veteran has been afforded three VA examinations in relation to his low back disability.  

On VA examination in July 2003, the Veteran reported a history of a low back injury in service with increased pain and stiffness over the years.  He also reported pain and stiffness in his arms since the 1980s.  He reported reinjury to his lumbar spine and injury to his cervical spine at work for which he underwent back surgery in 1982.  Following physical examination, the examiner noted diagnoses of patient history of degenerative disc disease of the cervical spine, dorsal spine, and lumbosacral spine; history of chronic strain; and history of second injury with laminectomy and complaints of neuropathy of the left plantar surface.  The examiner stated that the Veteran had chronic problems of the lumbar spine and opined that it was as likely as not to be related to his injury in the military. 

On VA examination in August 2004, the Veteran reported experiencing sharp, constant pain across the lumbar area with radiation of pain down the left leg.  The examiner diagnosed the Veteran with residuals of a laminectomy with continued lumbar pain, lumbar degenerative joint disease, narrowing disc degeneration at L4-L5, and developmental lumbosacral spine changes.  The examiner could not offer an opinion regarding the relationship between the Veteran's lumbar condition and service because such knowledge was not available in the medical evidence, and any opinion relating the spine disability to service would be pure speculation.  The rationale was that there was a gap of time between separation from service in 1971 to 1981 where there was no objective medical information, and there were no spine abnormalities shown on the Veteran's separation examination.  Furthermore, the examiner reasoned that the Veteran had no documentation of leg pain with his back pain in service but did have documentation of leg pain with the non-military injury in 1981 for which he received a laminectomy. 

On VA examination in December 2009, the Veteran was diagnosed with degenerative disc disease of the lumbar spine with a history of pain since March 1981.  It was noted that he was hospitalized in December 1981 for a lumbar discectomy in conjunction with a herniated nucleus pulposus of the lumbar spine due to a work-related injury in March 1981.  The examiner opined that the Veteran's lumbar spine disability was not caused by or a result of his service.  The rationale provided was that the May 1971 separation examination was silent for any back problems and there was no further documentation of any back problems until the work-related injury in March 1981. 

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).
Here, no VA examiner has adequately addressed the Veteran's lay statements regarding a continuity of low back symptoms and self-treatment of those symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23  (2007) (examination inadequate where examiner did not comment on Veteran's report of in-service injury but relied on absence of evidence in service medical records to provide negative opinion).  Therefore, the Board finds that remand is necessary for a VA examination to address those lay statements regarding continuity.  The Board is cognizant that there is a positive opinion of record, namely the July 2003 VA opinion that the Veteran's chronic back problems of the lumbar spine are as likely as not related to his injury in the military.  However, that opinion was not supported by adequate, or indeed, any rationale, and does not discuss pertinent clinical evidence of record.  Therefore, is insufficient to establish service connection.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

Because it remains unclear to the Board whether the Veteran's low back disability is related to his service, another VA examination and opinion are necessary in order to fairly decide the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  That new VA examination should include a review of all pertinent evidence in the Veteran's claims folder.  To ensure a thorough examination and evaluation, his disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2010).

Additionally, the Board observes that in correspondence dated in September 2011, the Veteran's representative indicated that the Veteran would be willing to appear for a Board hearing to the extent that a hearing would be helpful.  The extent to which a Board hearing would be helpful to the Veteran's claim is not a determination for the Board to make.  It is the responsibility of the Veteran and representative to determine whether a hearing before the Board is wanted.  Therefore, as the September 2011 correspondence suggests a desire for a Board hearing but is not clear on the matter, and as the Veteran's claim is being remanded on other grounds, the Board finds that, on remand, if appropriate, the RO should obtain clarification from the Veteran as to whether he is specifically requesting a hearing before the Board and, if so, the specific type of hearing he is requesting.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether there is any relationship between his current lumbar spine disability and his period of active service.  The claims folder should be reviewed by the examiner and the examination report should note that review.  The examiner should provide a rationale for any opinion expressed and reconcile it with all pertinent evidence of record, including service medical records showing treatment for low back pain in March 1970, April 1970, December 1970, April 1971, and May 1971; post service medical records showing a work-related back injury in 1981; and, the July 2003, August 2004, and December 2009 VA opinions.  Additionally, the examiner should consider the Veteran's reports of onset of symptoms in service and a continuity of symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Based upon a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current low back disability was incurred in or is otherwise related to any aspect of the Veteran's military service. 

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, prior to returning the case to the Board, ask the Veteran to clarify whether he desires to testify before the Board and, if so, to clarify whether he desires to testify before the Board at a hearing held at the RO, at a hearing held in Washington, D.C., or at a hearing held via videoconference from the RO.  If requested, schedule the Veteran for such a hearing.  If a Board hearing is not requested by the Veteran, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


